DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO-2019165136-A1), hereinafter Gu, in view of Cabiran (Aluminum Alloy Mechanical Properties Specifications Rev. 2017), hereinafter Cabiran.
Regarding Claim 1, Gu teaches an additively manufactured aluminum alloy product ([0003]) with a specific embodiment being a 2xx aluminum alloy ([0186]) which overlaps the claimed method of heat treating an A205 aluminum alloy component additively manufactured from aluminum alloy powder.
Gu further teaches the feedstock of the additive manufacturing being powder ([0057]-[0059]) which is the same as the claimed the aluminum alloy component additively manufactured from aluminum alloy powder. 
Gu further teaches the processing includes heating, such as a solution heat treatment ([0071]) at about 1100˚F ([0073]) which is about 593°C as determined by the examiner, which is within the claimed solution aging the aluminum alloy component at a first temperature of 400 to 700 degrees Celsius for a first time period.
Gu further teaches that the heating should take place for 0.1 to 5 hours ([0071], [0082]) which is within the claimed the first time period is less than five hours.
Gu further teaches aging at 175-450°F ([0073]) which is 66-232°C as determined by the examiner which is within the claimed overaging the aluminum alloy component at a second temperature lower than the first temperature after the solution aging.
Gu further teaches a quenching following the heat treating ([0155]) which is the same as the claimed between the solution aging and the overaging, lowering a temperature of the A205 aluminum alloy component to a temperature below the second temperature.
Cabiran teaches that A205 aluminum has improved compositional and mechanical properties, resistance to stress corrosion cracking, reduction of shrinkage, and elimination of segregation issues in large sections (Alloy type: A205, Notes column) which is the same as the claimed A205 aluminum alloy.
It would be obvious to apply the A205 aluminum alloy of Cabiran to Gu since Gu teaches a 2xx aluminum alloy and since Cabiran teaches A205 beneficially having improved compositional and mechanical properties, resistance to stress corrosion cracking, reduction of shrinkage, and elimination of segregation issues in large sections as discussed above. 

Regarding Claim 2, Gu as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Gu teaches the heating taking place for 0.1 to 5 hours which encompasses the claimed the first time period is between three hours and 45 minutes and four hours and 15 minutes.

Regarding Claim 3, Gu as modified by Cabiran teaches the claim elements as discussed above. Gu further teaches examples in which the heat treatment is performed at 1020˚F ([0172]) which is 548.89˚C as determined by the examiner, which is within the claimed the first temperature is between 530 and 550 degrees Celsius.

Regarding Claim 4, Gu as modified by Cabiran teaches the claim elements as discussed above. Gu further teaches the method including natural aging ([0138]) which overlaps the claimed natural aging the aluminum alloy component for a second time period after the solution aging and before the overaging.

Regarding Claim 8, Gu as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Gu teaches an overaging which necessarily includes a temperature and a time of overaging which is the same as the claimed the overaging is at a fourth temperature for a fourth time period.
As discussed above, Gu teaches aging at 66-232°C which overlaps the claimed the fourth temperature is between 150 and 290 degrees Celsius.
Gu further teaches an embodiment of heating for 10-30 hours ([0083]) which encompasses the claimed the fourth time period is between 20 and 28 hours.

Regarding Claim 13, Gu as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Gu teaches a solution treatment for less than five hours followed by overaging as well as a uniform grain feature distribution applied to a 2xx aluminum alloy which is additively manufactured.
Gu further teaches the solution treatment being at a temperature of 500-1100˚F  to beneficially dissolve soluble particles and enhance properties such as strength ([0072]-[0073]) with an example at 548.89˚C as discussed above. Therefore, a person having ordinary skill in the art could through routine experimentation, find the claimed value of solution aging the aluminum alloy component at 540 degrees Celsius, which is near Gu’s example, in order to dissolve soluble particles and enhance properties. 
As discussed above, Gu teaches the aging being 66-232°C which is below the 540 degrees Celsius solution treatment.

Claims 5, 14-16, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO-2019165136-A1), hereinafter Gu, in view of Cabiran (Aluminum Alloy Mechanical Properties Specifications Rev. 2017), hereinafter Cabiran, in view of Labelle et al. (WO-2019090398-A1), hereinafter Labelle.
	Regarding Claim 5, Gu as modified by Cabiran teaches the claim elements as discussed above. Gu does not explicitly disclose a period of natural aging.
	Labelle teaches a heat treatment of selective laser melted aluminum alloy ([001]) including natural aging for 24 hours or less in order to minimize any negative effects, which is before artificial ageing ([013]) and following solution treatment ([011]) which overlaps the claimed second time period between 12 to 36 hours.
	It would be obvious to apply the duration of natural aging according to Labelle to the method according to Gu as modified by Cabiran in order to beneficially minimize any negative effects and since Gu does not disclose a period of natural aging.

	Regarding Claim 14, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. As discussed above, Gu as modified by Cabiran and Labelle teaches processing overlapping a natural aging for 24 hours after the solution aging and before the overaging.

	Regarding Claim 15, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. Labelle further teaches ageing being performed at 150-190˚C for 2-16 hours in order to beneficially cause precipitation hardening ([014]) which overlaps the claimed the overaging is at 190 degrees Celsius.
	It would be obvious to a person having ordinary skill in the art to apply the ageing at 150-190˚C according to Labelle to the process according to Gu as modified by Cabiran in order to beneficially cause precipitation hardening as discussed above. 

	Regarding Claim 16, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. As discussed above, Gu and Labelle teach durations of aging which overlap the claimed the overaging is for 5 hours. 

	Regarding Claim 31 and 34, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. Gu does not explicitly disclose a plurality of solution aging steps.
	Gu teaches solution aging for 0.1-5 hours and a time must be sufficient to achieve the area weighted average grain size differences ([0081]). Labelle teaches that solution treatment is preferably less than 3 hours in order to beneficially avoid beta phase needle precipitation ([011]). Through routine experimentation to optimize both beta phase needle precipitation and average grain size, a person having ordinary skill in the art may seek a total solution aging of up to 5 hours according to Gu while maintaining any individual solution treatment at a maximum of 3 hours according to Labelle while utilizing both Gu and Labelle’s teaching of a quenching following solution treatment as discussed above, which is the same as the claimed the solution is one of a plurality of solution aging steps performed before the overaging, wherein each of the solution aging steps comprises solution aging the A205 aluminum alloy component, the A205 aluminum alloy component being cooled between every two of the plurality of the solution aging steps of claim 31 and which is within the claimed a sum of time periods of the solution aging steps is less than five hours.

	Regarding Claim 32, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. As discussed above, Gu teaches solution heat treatment at about 1100°F which is the same as the claimed the plurality of solution aging steps are performed at the same temperature.

	Regarding Claim 33, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. As discussed above, Gu teaches solution heat treatment at about 1100°F which is about 593°C which is within the claimed each of the solution aging steps is performed at a temperature of 400 to 700 degrees Celsius.

	Regarding Claim 35, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. Through routine experimentation to optimize both beta phase needle precipitation and average grain size as discussed above, a person having ordinary skill in the art may come to the claimed the plurality of solution aging steps are two solution aging steps of two hours each.

	Regarding Claim 36, Gu as modified by Cabiran and Labelle teaches the claim elements as discussed above. Labelle further teaches that in order to retain solutes in solid solution the quench medium should be warm water which should not rise in temperature by more than 14°C ([031]) which overlaps the claimed the A205 aluminum alloy component is cooled between every two of the plurality of the solution aging steps to a temperature of at most 52 degrees Celsius.

Claims 1-5, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labelle et al. (WO-2019090398-A1), hereinafter Labelle, in view of Cabiran (Aluminum Alloy Mechanical Properties Specifications Rev. 2017), hereinafter Cabiran.
	Regarding Claim 1, Labelle teaches a method of heat treating Al-Si-Mg components made by selective laser melting ([001]) which overlaps the claimed a method of heat treating an aluminum alloy component additively manufactured from aluminum alloy powder. 
	Labelle further teaches the processing including solution treatment for 0.25-12 hours at 500-550°C ([010]) which is within the claimed solution aging the aluminum alloy component at a first temperature of 400 to 700 degrees Celsius and which overlaps the claimed solution aging the aluminum alloy component at a first temperature for a first time period, wherein the first time period is less than five hours.
	Labelle further teaches the processing including artificial ageing at 150 to 190°C ([014]) which is within the claimed overaging the aluminum alloy component at a second temperature lower than the first temperature after the solution aging. 
	Labelle further teaches the processing including quenching after the solution heat treatment ([012]) which is the same as the claimed between the solution aging and the overaging, lowering a temperature of the A205 aluminum alloy component to a temperature below the second temperature.
	Labelle does not explicitly disclose the aluminum alloy being an A205 aluminum alloy.
Cabiran teaches that A205 aluminum has improved compositional and mechanical properties, resistance to stress corrosion cracking, reduction of shrinkage, and elimination of segregation issues in large sections (Alloy type: A205, Notes column) which is the same as the claimed A205 aluminum alloy.
It would be obvious to apply the A205 aluminum alloy of Cabiran to Labelle since Labelle teaches an aluminum alloy and since Cabiran teaches A205 beneficially having improved compositional and mechanical properties, resistance to stress corrosion cracking, reduction of shrinkage, and elimination of segregation issues in large sections as discussed above. 

	Regarding Claim 2, Labelle as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Labelle teaches the solution treatment taking place for 0.25 to 12 hours which encompasses the claimed the first time period is between three hours and 45 minutes and four hours and 15 minutes.

Regarding Claim 3, Labelle as modified by Cabiran teaches the claim elements as discussed above. Labelle further teaches the solution treatment being performed at 500-550˚C ([010]) which is the same as the claimed the first temperature is between 530 and 550 degrees Celsius.

Regarding Claim 4, Labelle as modified by Cabiran teaches the claim elements as discussed above. Labelle further teaches the method including natural aging ([013]) which is the same as the claimed natural aging the aluminum alloy component for a second time period after the solution aging and before the overaging.

Regarding Claim 5, Labelle as modified by Cabiran teaches the processing including natural aging for 24 hours or less ([013]) which overlaps the claimed second time period between 12 to 36 hours.

Regarding Claim 13, Labelle as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Labelle teaches processing which overlaps the claimed solution aging the aluminum alloy component at 540 degrees Celsius for a first time period, wherein the first time period is less than five hours and overaging the A205 aluminum alloy component after the solution aging and the temperature is lowered below the second temperature between the solution aging and the overaging.

	 Regarding Claim 14, Labelle as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Labelle teaches processing overlapping a natural aging for 24 hours after the solution aging and before the overaging.

	Regarding Claim 15, Labelle as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Labelle teaches ageing being performed at 150-190˚C, which overlaps the claimed the overaging is at 190 degrees Celsius.
	 
	Regarding Claim 16, Labelle as modified by Cabiran teaches the claim elements as discussed above. As discussed above, Labelle teaches a duration of aging of 2-16 hours which encompasses the claimed the overaging is for 5 hours.

Claims 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labelle et al. (WO-2019090398-A1), hereinafter Labelle, in view of Cabiran (Aluminum Alloy Mechanical Properties Specifications Rev. 2017), hereinafter Cabiran, and in view of Yoon et al. (US-10260136-B2), hereinafter Yoon.
Regarding Claim 10, Labelle as modified by Cabiran teaches the claim elements as discussed above. Labelle does not explicitly disclose a second overaging.
	Yoon teaches processing of an aluminum alloy including a secondary aging in order to beneficially form precipitates (Yoon Col. 3 L. 16-27) as desired by Labelle (Labelle [014]) which overlaps the claimed the overaging is a first overaging and the method further comprises a second overaging at a fifth temperature for a fifth time period after the first overaging.
	It would be obvious to apply the secondary aging of Yoon to the process according to Labelle as modified by Cabiran in order to beneficially form precipitates as discussed above. 
Labelle teaches ageing for 2-16 hours at 150-190˚C and Yoon further teaches a second aging process, which overlaps the claimed the fourth temperature is between 150 and 190 degrees Celsius, the fourth time period is between 12 and 20 hours, the fifth temperature is between 170 and 210 degrees, and the fifth time period is between three to five hours.

Regarding Claim 18, Labelle as modified by Cabiran and Yoon teaches the claim elements as discussed above. As discussed above, Labelle as modified by Yoon teaches a second aging process which is the same as the claimed the overaging is a second overaging and the method further comprises a first overaging after the solution aging and before the first overaging.

Regarding Claim 19, Labelle as modified by Cabiran and Yoon teaches the claim elements as discussed above. As discussed above, Labelle teaches aging at 150-190 degrees Celsius for 2-16 hours which overlaps the claimed the first overaging is at 170 degree Celsius for 16 hours.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 10, 13-16, 18-19, and 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As discussed in the rejection above, Cabiran teaches the newly added A205 aluminum alloy requirement, and the previously applied references teach the newly added processing limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736